U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2009. [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-52670 BMX DEVELOPMENT CORP. (Exact name of small business issuer as specified in its charter) FLORIDA 20-2089854 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 19720 Jetton Road, 3rd Floor
